Title: Montaudoüin to the American Commissioners, 13 February 1777
From: Montaudoüin de La Touche, Jean-Gabriel
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Nantes le 13. février 1777.
J’ai remis à Mr. Arthur Lee, qui arriva avanthier, les 2 lettres que vous m’aviez adressées pour lui; Il m’a remis aussi celle dont vous m’avez honnoré au sujet de l’avis que je vous ai donné de la diminution sur les droits que MM. le Maire et les Echevins de notre ville ont accordée sur le tabac de votre pays. Nous venons de nous rendre MM. Arthur Lee, Williams et moi à l’hôtel de ville pour faire les remerciments convenables à Mr. le Maire, qui a témoigné toute sa sensibilité à cette démarche, et qui a assuré de toute la bienveillance de la Maison de Ville pour ce qui intéresse vos Américians.
J’ai été enchanté, MM., de faire connoissance avec Mr. Arthur Lee, qui justifie très bien l’opinion que sa réputation m’avoit donnée de son mérite. Il vient diner demain chez moi avec Mr. Williams, et partira le soir pour Bordeaux.
Il y a ici un officier de la marine angloise, qui est venu il y a quelque tems de New-Yorck sur un bâtiment hollandois. Il se nomme Allen. Il y a toute apparence qu’il est en relation avec le Lord Stormont; On va examiner s’il a des affaires qui exigent sa résidence ici, et voir s’il n’y auroit pas moyen de l’engager à s’en aller ailleurs.
MM. Lord et Jennings de la Caroline, qui sont ici, sont aussi venus avec nous chez Mr. le Maire.
Nos négociants qui avoient sollicité des ordres à l’etranger pour achepter les Cargaisons de Tabac, ont été étonnés d’apprendre qu’on les avoit vendues à Paris. Ils doutent qu’on en ait donné là un aussi bon prix qu’on auroit obtenu ici.
Voici une lettre pour Mr. Franklin. (On la fournit; elle est d’Arthur Lee.)
 
Notation: Montaudouin, à Franklin, et Dean.
